                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                            Case No. 18-10064-JWB

JUAN CARLOS CARMONA,

                       Defendant.


                                    MEMORANDUM AND ORDER

       This matter came before the court on December 3, 2018, for a hearing on Defendant’s

“Motion to Continue to Determine Competency.” (Doc. 50.) The motion seeks an order for a

mental examination of Defendant and a hearing to determine Defendant’s competence to stand

trial. (Id. at 3.) For the reasons stated by the court at the hearing and, as supplemented below, the

motion is GRANTED.

       Defense counsel stated in the above-mentioned motion that “recent events lead counsel to

question Mr. Carmona’s competency to assist in his defense.” (Doc. 50 at 2.) Counsel believes

Defendant’s “mental health has detrimentally impacted his ability to assist” in his own defense

and that a forensic psychologist who recently evaluated Defendant “agrees that further evaluation

is necessary to determine whether Mr. Carmona is competent to stand trial.” (Id. at 2-3.)

       The court, without objection from the government, conducted an ex parte hearing with

defense counsel and Defendant to determine the nature of the factual basis for questioning

Defendant’s competence. Based on this inquiry, the court finds there is reasonable cause to believe

Defendant may be suffering from a mental disease or defect that may make him unable to assist
properly in his defense.1 As such, the court will grant Defendant’s motion for a hearing to

determine Defendant’s mental competence. 18 U.S.C. § 4241(a). Prior to the hearing, the court

will further order that a psychiatric or psychological examination of Defendant be conducted. (Id.)

         Defense counsel has identified a local psychiatrist who can perform a one-day examination

of Defendant on December 19, 2018. (Id. at 3.) The court will grant Defendant’s request to

designate this examiner for the purpose of conducting a mental competency examination pursuant

to § 4241(a). The court also finds it appropriate to order an examination of Defendant by a licensed

or certified psychologist or psychiatrist with the Bureau of Prisons (“BOP”), as the BOP is

thoroughly familiar with this process, the BOP can conduct a more thorough examination, and

such an examination is advisable given conflicting indications as to whether Defendant is unable

to properly assist in his defense. (Id. § 4247(b) (court may designate more than one examiner.)

         IT IS THEREFORE ORDERED this 4th day of December, 2018, that Defendant’s Motion

for Continuance to Determine Competency (Doc. 50) is GRANTED. The court designates the

psychiatrist selected by Defendant for the purpose of conducting a mental competency

examination of Defendant on December 19, 2018, or such other date as agreed to by the parties.

The court further designates a licensed or certified psychologist or psychiatrist with the BOP to

conduct a mental competency examination of Defendant pursuant to § 4241(a). The examiners

shall prepare and file reports pursuant to § 4247(b), with the reports to include the matters set forth

in § 4247(b)(1)-(b)(4)(A).




1
 The court sees no basis at this point to believe Defendant is unable to understand the nature and consequences of the
proceedings against him.

                                                          2
       Defendant is committed for a reasonable period, not to exceed thirty days, to the custody

of the Attorney General for placement in a suitable facility for purposes of an examination.

       IT IS SO ORDERED this 4th day of December, 2018, at Wichita, KS.



                                             ___s/ John W. Broomes____________
                                             JOHN W. BROOMES
                                             UNITED STATES DISTRICT JUDGE




                                                3
